 550,DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJasperSeating Co.,Inc.andPatricia ThompsonandKenneth Goodpasture.Cases 25-CA-17697-1and 25-CA-17697-231 August 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 28 July' 1986 Administrative Law Judge'Burton S. Kolko issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.The issue presented here is whether the Re-spondent violated Section 8(a)(1) of the Act by dis-charging employees Patricia Thompson and Ken-neth Goodpasture for walking off the job togetherin protest over perceived uncomfortably cool andbreezy conditions in their workplace. In agreementwith the. judge and contrary to our dissenting col-league, we find that the Respondent did violate theAct.As set forth fully in the judge's decision, temper-ature in the Respondent's woodworking shop hadbeen the subject of continuing discussion in thespring of 1985.With the onset of warm weather,the practice there had been to open the shop'slarge exterior overhead door at the start of eachday in order to let' in cool air. Alleged - discrimina-tees Thompson and Goodpasture worked at band-saw stations about 40 feet from this door. Whenthe door was open, they felt too cold and exposedto drafts.Other employees farther from the doorwere comfortable. If the door was closed, Thomp-son and Goodpasture were satisfied, but not theirtoo-warm coworkers.ThroughoutMay,Thompson complained tomanagement about the draft created when the doorwas left open. In early June Thompson told Fore-man Humbert that she had a sore throat which wasaggravated by the draft and she was going home ifthe door remained open. After Thompson leftwork to receive medical attention from her doctor,Goodpasture complained to Production ManagerWhitte about the cold draft.Sometime thereafter,Whitte called an employeegroup meeting to discuss the problem. Thompsonclaimed the draft made her sick and Goodpastureclaimed it blew sawdust in his face while he wasworking.Whitte directed the placement of ther-mometers in the work area. A temperature readingabove 68 degrees would mean that the door stayedopen.In the next week, on the morning of 19 June,Thompson and Goodpasture again were botheredby what they felt-were chilly, drafty working con-ditions.Although the thermometers read 72 to 74degrees,Thompson asked a maintenance man toclose the door. He refused her request prior to as-certaining the desires of the other employees.Thompson and Goodpasture then decided to gohome and told Whitte and other supervisors thattheywere leaving because it was too cold anddrafty to work. Subsequently, the Respondent con-vened a management meeting and decided to dis-charge both employees for their walkout.The judge found that the walkout was concertedprotected activity. As inNLRB v. Washington Alu-minumCo., 370 U.S. 9. (1962), the unrepresentedemployees had protested about plant temperature, aworking condition of common concern. The judgerejected the Respondent's arguments that the em-ployees' conduct was unprotected because it in-volved unreasonable, personal griping about work-ing temperature preferences not shared by anyother employee. He not only found the employees'concerns reasonable, but also referred to languageinWashington Aluminumstating that reasonable-ness was irrelevant in determining the existence ofa labor dispute.I He also found that the walkoutwas a reasonable means of protest in the unrepre-sented shop. Finally, he found no merit in the Re-spondent's claim that without the right to dis-charge here, it was confronted with an irreconcila-ble dispute among its employees.We agree with the judge's analysis. Contrary tothe suggestion of 'our dissenting colleague, the Sec-tion 7 right to strike over employment conditions isa basic employee right and cannot be characterizedas "thin." In addition, the fact that the protestingemployees, represented an isolated minority did notjustify the discharge action. The term "labor dis-pute" as defined in Section 2(9) of the Act includesany controversy concerning terms, tenure, or con-ditions of employment.2 The fact that the Respond-ent had made a good-faith effort to accommodatedivergent employee interests likewise did not justi-fy discharge. InWashington Aluminum,the fact'370 U S at 162We find no merit in the Respondent's argument that the dischargedemployees' walkout was unprotected because it was in contravention ofthemajority rule principle ofEmporium Capwell vWestern AdditionCommunity Organization,420 U S 50 (1975) This principle derives fromthe concept of exclusive collective-bargaining representation under Sec9(a) It is irrelevant to the question whether concerted activity by unrep-resented employees is protected by the Act285 NLRB No. 67 JASPER SEATING CO.that the company was already making every effortto accommodate the concerns of the unrepresentedemployees and had an established plant rule forbid-ding employees from leaving work without priorapproval did not permit it to punish employees bydischarging them for invoking their statutory rightto walkout in furtherance of a labor dispute.We also reject the novel argument that the Re-spondent actually had no choice but to dischargeor discipline the two employees. The Respondentcould have exercised its lawful option to replacethem without significant delay or disruption tobusiness operations. Had Thompson and Goodpas-ture engaged in partial or repeated intermittentwork stoppages or created a safety hazard by theirprecipitatewalkout,which would have removedtheir protest from the Act's protection, the Re-spondent could then have lawfully discharged ordisciplined them.In these circumstances, we conclude that the em-ployees' brief refusal to work for 1 day in protestof adverse working conditions is protected, con-certed activity and their discharge because of suchactivity violated Section 8(a)(1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Jasper Seat-ing Co., Inc., Jasper, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Order.3CHAIRMAN DOTSON, dissenting.I do not believe that the Act was intended, toprotect the conduct of the individual ChargingParties here.Employees Patricia Thompson andKenneth Goodpasture walked out on their jobs in afitof personal pique over their subjective discom-fort from working in the draft and "chill" of a 72to74 degree temperature.No other coworkershared their discomfort. Their disagreement here iswith fellow employees, not their employer. Otheremployees had consistently opposed efforts byThomspon and Goodpasture to raise the tempera-ture by shutting a large door at the entrance to theplant.After a group meeting to discuss this matter,the Respondent made a good-faith effort to accom-modate all interests by implementing specific tem-perature guidelines for the raising and lowering ofthe door.a Interest will be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987) Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S C. § 6621) shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)551The Section 7 rights involved in the two em-ployees' continued protests of discomfort were ex-tremely thin. Furthermore, they must be balancedagainst the Respondent's substantial interests inmaintaining production and in assuring labor rela-tions stability through a working environment ap-parently acceptable to all other employees.' Tohold, as the judge and my colleagues do, that theAct precludes disciplinary action against Thomp-son and Goodpasture gives the Respondent theHobson's choice of doing nothing at all to end em-ployee discord or catering solely to the whims oftwo employees.Neither the circumstances ofThompson and Goodpasture's complaint, nor theprinciples underlying Section 7 require such anabsurd, impractical result.I would dismiss the complaint.1See,e g,BusinessServices byManpower v. NLRB,784 F 2d 442 (2dCir 1986) These remarks do not signify adherence to the Respondent'sargumentsthat Thompson and Goodpasture were bound by the majoritydecision of its employeesDECISIONBURTON S. KOLKO, Administrative Law Judge. TheJasper Seating Company fired Patricia Thompson andKenneth Goodpasture for walking off the job. Thosetwo employees walked off the job to protest the outsidedoors being left open, which created a draft of breezethatwas too cold and that blew sawdust. The GeneralCounsel's complaint'allegesthat the employees were en-gaging in activity that is protected under Section 7 of theLabor Management Relations Act.2 The Employer con-tends that the employees were engaging in conduct thatisnot protected under the Act. I agree with the General'Counsel, and I conclude that the Employer violated Sec-tion 8(a)(l) of the Act by discharging the two employ-ees.DiscussionJasper Seating is located with other wood workingcompanies in Jasper, Indiana, in southern Indiana rough-ly on a line with St. Louis, Missouri, to the west andLouisville,Kentucky, to the east. The weather can bewarm in June, but not unpleasant because the nights canbe relatively cool. The Company's workday starts at 7a.m. On 19 June 1985, when Thompson and Goodpasturetook up their bandsaw stations at the start of the day, theshop's doors, about 40 feet from their 'workstations, wereopen to let in cool air. These doors framed an entrywaywith an interior sliding door and an exterior overheaddoor.Thompson was bothered by the draft, and shecalled to maintenance man John Warnsman to lower theexterior overhead door.Warnsman said that he wouldiThe complaint issued on 28 January 1980, following the riling ofcharges on 14 December 1985 The hearing was held on I May 1986 inJasper, IndianaBriefs were received on 20 June 19862 29 U S.C. § 157 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave to check with the other employees to see if that iswhat they wanted too Taking this as a refusal Thomp-son told Goodpasture that it was too cold and drafty towork, to which Goodpasture said, "Let's go home "They proceeded to do so, telling Foreman Humbert thatitwas too cold and drafty to work so they were leaving.Humbert preferred to stay out of such disputes, and saidnothing. As they were leaving they encountered Produc-tionManager Whitte and Personnel Manager Brang whowere making their startup rounds of the workstations.Thompson told them that it was too cold and drafty intheirwork area and that they were going home, towhich neither manager replied Goodpasture then askedBrang if he could use the office phone to call for a ridehome, after which the two left the plant. Following thedeparture of Goodpasture and Thompson, Whitte pulledtheir timecards at Company President Mutchman's direc-tion.Mutchman told Whitte that employees who left theplant should be disciplined.Both employees returned to work the morning afterthey had left. After not finding their timecards theyspoke with Foreman Humbert who told them that theyhad to see Mutchman. They did, and explained to himthat they left because it was too cold and drafty in theirwork area. Mutchman told them to go home and that hewould inform them of his decision about discipline thenext day. Mutchman held a meeting with his managersand supervisors to discuss what discipline to prescribe.After hearing various opinions, Mutchman decided thatthey should be fired. The next day Mutchman tele-phoned Goodpasture that "the discipline had to stick."Goodpasture in turn called Thompson and told her of hiscall from Mutchman and that they had "got the axe."AnalysisEmployees may obtain the protection of the Act whenthey act in concert with conduct that is meant to invokethe rights that the Act gives them, so long as manage-ment knows about the conduct and its end and so long asthe conduct is not so offensive as to overcome itsworthy purpose.Meyers Industries,268NLRB 493(1984);JMC Transport Y. NLRB,776 F.2d 612 (6th Cir.1985).Thus, we must determine whether Goodpastureand Thompson were acting in concert, whether theirconductwas protected,whethermanagement knewabout the fact and aim of their protest, and whether theywere fired because they were engaging in a protest. Wedo not dwell on the latter two elements because it is un-disputed that Mutchman knew about the walkout and itspurpose and expressly fired the employees based on thatknowledge.1.Concerted action.Section 7 of the Act provides:Employees shall have the right to . . engage in.concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.Thereisno doubt that "concerted activities" are in-volvedin this case. The temperature in the plant was aterm and condition of employment,NLRB v.WashingtonAluminumCo.,370 U.S. 9 (1962),that affected all theworkers. This last is made clear by an episode in theplant a week earlier.Through the previous May Thompson had complainedto management about the draft created when the doubledoors were left open. Brang, her fiance, was usually so-licitous and even when not asked would himself close adoor. But this in turn antagonized other employees whoworked farther inside the shop and who wanted thebreeze to dispell the warm air in their area. Early in JuneThompson told Foreman Humbert that she had a sorethroat that she attributed to the draft, and she said that ifthe doors stayed open she was going home. They did,and she did. She went to the doctor, received antibiotics,and returned to work the next day. After Thompson leftto visit the doctor, Goodpasture told Whitte that theopen doors were a problem because of the cold draft ofair that blew in. Whitte told him that he would call ameeting about the doors.That meeting was held in the week preceding theThompson/Goodpasture walkout. Thompson argued thatthe draft from the doors caused her to, be sick, whichcost her worktime and money. Goodpasture argued fur-ther that the draft blew wood sawdust into his face as heworked. Other employees argued that they were warmandwanted the relief from the breeze funneled inthrough the passage created by the open double doors.Foreman Humbert suggested 'that the doors be closedbut that a fan be used for the warmer employees. In-stead,Whitte decided to place a thermometer in thework area; above 68 degrees the doors would be open,and below 68 degrees the doors would stay closedIt is clear that those under Whitte's ultimate supervi-sionwere concerned with the shop's temperature, and'that management was aware of this concern. Even if therestof the shop could not care less, Thompson andGoodpasture were very much concerned, and two is allit takes.JMC Transport,supra.When they walked off thejob to protest the adverse working conditions caused bymanagement's failure to close the doors, they were en-gaging in concerted activity within the meaning of Sec-tion 7.2.Protected activity.The Company argues that thewalkout constituted action that is not protected by theAct for two reasons, that it violated an understandingamong the employees, and because Thompson was insub-ordinate in leaving.We deal with the latter first, brieflyas deserved because the Company has not pushed thepoint.On 19 June when Thompson asked Warnsman to closethe door, he told her he would not do it until he knewthat the other employees agreed or at least did not care.At some point, either before or after checking withothers,Warnsman yelled at Thompson that the shop wasrun for the benefit of others beside Thompson. And atsome point in this exchange Thompson yelled to Warns-man, "Fuck you, you son-of-a-bitch," and gathered herthings to leaveWhile this was rather unbecoming con-duct, it was not directed at a supervisor nor was it thebasis for Thompson's discharge even if the remark weredeemed insubordinate.Not having discharged her forthat reason the Company cannot now claim that the foul JASPER SEATING CO.language taints her conduct to the point of rendering itunprotected,JMC Transport,supra, 776 F.2d at 619.Equally without merit is the Company's argument that"our case turns on Goodpasture and Thompson's insist-ence on their personal preference and does not involvepersonal safety." (Br. at 10.)While the Company putsmuch stress on the thermometer readings and the clothesworn by Goodpasture to paint a picture of warmth thatbelies the claims of a drafty breeze, all that is beside thepoint. It was the breeze, not the still air, that stirred thisdispute (as well as the sawdust in Goodpasture's face),and one cannot say that as a matter of law those both-ered by that breeze were being bothered unreasonably.Moreover, even-if to others it would be unreasonable tomake such a large point over a seemingly small bother,Washington Aluminum,supra, is to the contrary. TheCourt's language speaks directly to that point: "[assum-ing arguendo] that the conduct of the men in leaving wasunnecessary and unwise . . . it has long been settled thatthe reasonableness of workers' decisions to engage inconcerted activity is irrelevant to the determination ofwhether a labor dispute exists or not." 370 U.S. at 16.Further, the Company implies that the remedy chosen,walking off the job, was unreasonable. But we have toremember that this was an unrepresented group of em-ployees. There was no grievance procedure to invoke.Nor had requests to Foreman Humbert or ManagerWhitte produced results (except in those cases wherePersonnel Manager Brang interceded, and as the Compa-ny implies he did that because of his relationship withThompson). So in the context of a labor dispute thatthese employees had with the Company over a conditionof their employment that affected health and safety, awalkout in these circumstances is both reasonable andprotected.3The Company's response to this, and its principal pointin arguing unprotectedness, is that "it put the employerin an untenable position in relation to the other employ-ees.How could the employer placate two and go againstall the other employees who were similarly situated andpreferred the door open?" (Br. at 8.)But the issue is not whether the Company should orshould not keep the doors open. The issue is whether theCompany should be allowed to discharge employees forinvoking their rights to act concertedly in furtherance ofa labor dispute. That is why they were discharged, andbecause "the employerexpresslyfired the employee[s] forthe very behavior challenged as unprotected" the Com-pany's defense of unprotectedness is without merit andits action is found to be a violation of Section 8(a)(1) oftheAct.JMC Transport,supra, 776 F.2d at 618. TheCompany has not exhausted its ability to accommodatethe divergence of views among its employees to thepoint where it could argue a business justification for thedischarges.3Brang testified that the doors had been an ongoing problem He re-called that employee Terry Davis also had complained about the coldwhen temporarily at the bandsaw location Davis' testimony confirmedthisCONCLUSIONS OF LAW5531.By discharging Patricia Thompson and KennethGoodpasture because they protested their working con-ditions,Respondent violated Section 8(a)(1) of the Act.2.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.4On these findings of fact and conclusions of law andon the entire record, ,I issue the following recommend-ed5ORDERTheRespondent,JasperSeatingCompany, Inc.,Jasper, Indiana, its officers, agents, successors, and as-signs, shall1Cease and desist from(a)Discharging employees because they protest theterms and conditions of employment or engaged in otherprotected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Patricia Thompson and Kenneth Goodpas-ture immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs,without prejudice to their seniority orany other rights or privileges previously enjoyed, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them. Inmaking ' them whole Respondent shall pay backpay withinterest. See F.W. Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).(b)Remove from its files any reference to the dis-charge of Patricia Thompson and Kenneth Goodpastureon 21 June 1985, and notify them in writing that this hasbeen done and that evidence of these unlawful dischargeswill not be used as a basis for future personnel actionsagainst them.(c) Post at its facility in Jasper, Indiana, copies of theattached noticemarked "Appendix."s Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensure4 During 1985, in the course of manufacturing, selling, and distributingchairs and office furniture, Respondent purchased and received products,goods, and materials over $50,000 directly from places outside Indiana5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the notices are not altered, defaced, or covered byany othermaterial.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Notify the Regional Director in writing within 20days from the date of this Order whatsteps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not toengagein any of these protect-ed concerted activities.WE WILL NOT discharge employees because of theirprotected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Patricia Thompson and KennethGoodpasture immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or any other rights or privileges previously en-joyed and WE WILL make them whole for any loss ofearnings and other benefits resulting from their dis-charge, less any net interim earnings, plus interest.WE WILL notify them that we have removed from ourfiles any reference to their discharge and that the dis-charge will not be used against them in any way.JASPER SEATING CO., INC.